DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aris Gregorian on 3/26/2021.
This amendment only amends claim 9 and all other claims are as filed on 3/24/2021.
The application has been amended as follows: 

9.	(Currently Amended) A method for adjusting a property of an item of sporting equipment that includes a fishing-rod, comprising:	receiving an input at an input component associated with the item of sporting equipment, the input comprising an input property, the input component comprising a switch mechanism that comprises an open state and a closed state; and	causing a heating element to impart a phase change to a component formed of a , wherein the input property of the input includes a period of time in which the switch mechanism is detecting in the closed state.

Allowable Subject Matter
Claims 1-5, 7, 9-14, and 17-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-5 and 7 are allowed due to dependency on claim 1.
In claim 9, the recitation of “wherein the input property of the input includes a period of time in which the switch mechanism is detecting in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 10-14 are allowed due to dependency on claim 9.
In claim 17, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other 
Claims 18-20 are allowed due to dependency on claim 17.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 2/25/2021, wherein it was stated that the subject matter incorporated into the independent claims (1, 9, and 17) via amendment would be considered allowable.  That amendment has been made and no known prior art teaches the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746                  


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Monday, March 29, 2021